Citation Nr: 1013803	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
10 percent (to include a total evaluation based on individual 
employability) from October 17, 1983, to April 3, 1984, for 
post-traumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating for PTSD in 
excess of 10 percent (to include a total evaluation based on 
individual employability) for the time period beginning June 
1, 1984, to November 14, 2005.


REPRESENTATION

Appellant represented by:	Maggie D. Bouvier, Agent


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1965 to 
September 1967, including service in Vietnam during the 
Vietnam conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which granted service connection for PTSD 
with an evaluation of 10 percent effective October 17, 1983.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating when this occurs VA adjudicators must consider 
whether the Veteran's rating should be "staged" to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).  

In a rating decision dated in August 2006 the evaluation for 
PTSD was increased to 100 percent effective November 15, 
2005.

In a rating decision dated in July 2007 the Veteran was 
granted a temporary evaluation of 100 percent effective April 
4, 1984, to May 31, 1984, because of a period of 
hospitalization for more than 21 days.

The Veteran continued to appeal for a higher initial rating 
for the periods of time not rated as 100 percent disabling.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the 
Veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).

In April 2009, the Board remanded the Veteran's claims for RO 
readjudication of the issues under the old and revised rating 
criteria.

In October 2009, the claims were returned to the Board.  The 
Board subsequently remanded the issues for a Veterans Health 
Administration (VHA) medical opinion.

The RO in Denver, Colorado, has since assumed jurisdiction, 
and that office forwarded the appeal to the Board.
The RO certified this appeal to the Board in August 2009 and, 
in March 2010, so more than 90 days later, the Veteran 
submitted additional evidence.  But he waived his right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 
20.1304 (2009).


FINDINGS OF FACT

1.  From October 17, 1983, to April 3, 1984, the Veteran's 
PTSD was manifested by definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment.  

2.  From October 17, 1983, to April 3, 1984, the PTSD did not 
result in ability to establish or maintain effective or 
favorable relationships with people being substantially 
impaired, and by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels which were so 
reduced as to result in severe industrial impairment.  

3.  From June 1, 1984, to November 14, 2005, the Veteran's 
PTSD was not manifested by a definite impairment in his 
ability to establish or maintain effective and wholesome 
relationships with people; or, by psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce a definite 
industrial impairment; or, by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).



CONCLUSIONS OF LAW

1.  From October 17, 1983, to April 3, 1984, the criteria for 
an initial disability rating for PTSD of 30 percent, but no 
higher, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.132, 
Diagnostic Code (DC) 9411 (1996).  

2.  From June 1, 1984, to November 14, 2005, the criteria for 
an initial disability rating greater than 10 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.132, DC 9411 (1996 
& 2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009), the Federal Circuit vacated and 
remanded important respects of the Veterans Court's holding 
in Vazquez-Flores, as well as a related case, Schultz v. 
Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 
2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C.A. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 
580 F.3d 1270 (Fed. Cir. 2009).

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 
2007.  The letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  

Note also that the letter complied with Dingess by discussing 
the downstream disability rating and effective date elements 
of the claims - keeping in mind his claims initially arose 
in the context of him trying to establish his underlying 
entitlement to service connection, since granted.  In cases, 
as here, where an increased-rating claim arose in another 
context - namely, the Veteran trying to establish his 
underlying entitlement to service connection, and the claims 
were subsequently granted and he has appealed a downstream 
issue such as the initial disability ratings assigned, the 
underlying claims have been more than substantiated, they 
have been proven, thereby rendering § 5103(a) notice no 
longer required because its intended purpose has been 
fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Since providing the VCAA notice in August 2007, the RO 
has readjudicated the claims in the October 2007 and June 
2009 SSOCs - including considering additional evidence 
received in response to that additional notice and since the 
initial rating decision at issue and SOC.  This is important 
to point out because, as mentioned, if there was no VCAA 
notice provided prior to the initial adjudication of the 
claims, or for whatever reason the notice provided was 
inadequate or incomplete, this timing error may be 
effectively "cured" by providing any necessary notice and 
then going back and readjudicating the claims, including in a 
SOC or SSOC, such that the intended purpose of the notice is 
not frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claims.  
In other words, this timing error in the provision of the 
notice is ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  See again Mayfield IV 
and Prickett, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records, private medical records, 
VA treatment records, and lay statements in support of his 
claims.  

In addition, the RO arranged for a VA compensation 
examination to assess the severity of his PTSD, which is now 
the determinative downstream issue since his appeal is for 
higher initial ratings for this disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  The record is adequate and 
the need for a more contemporaneous examination occurs only 
when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, the most 
recent VA compensation examination of the Veteran's PTSD was 
in July 2006.    The Board also obtained a retrospective 
medical opinion regarding the severity of the PTSD in the 
past.  The reports contain all findings needed to properly 
evaluate his disability.  38 C.F.R. § 4.2.  Consequently, 
another examination to evaluate the severity of this 
disability is not warranted because there is sufficient 
evidence, already of record, to fairly decide these claims 
insofar as assessing the severity of the disability.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Board is also satisfied as to substantial compliance with 
its April 2009 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  This included readjudicating the issues on 
appeal under both the old and revised rating criteria in the 
June 2009 SSOC. 

General Regulations and Statutes for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).
If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).  

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is to say, 
VA may "stage" the rating to compensate the Veteran for times 
since the effective date of his award when his disability may 
have been more severe than at others.  Fenderson, 12 Vet. 
App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected PTSD, currently evaluated as 
10 percent disabling from October 17, 1983, to April 3, 1984, 
under 38 C.F.R. § 4.132, DC 9411, which refers to 
posttraumatic stress disorder.

The Veteran also asserts that he is entitled to a higher 
initial rating for his service-connected PTSD, currently 
evaluated as 10 percent disabling from June 1, 1984, to 
November 14, 2005, under 38 C.F.R. § 4.132, DC 9411, which 
refers to posttraumatic stress disorder.

The relevant schedular criteria have changed twice since the 
Veteran's service-connected PTSD became effective on October 
17, 1983.  The first change was effective on February 3, 
1988, and the second change was effective on November 7, 
1996.

Prior to February 3, 1988, the VA Schedule for Rating 
Disabilities called for the following rating levels with 
respect to psychoneurotic disorders:

A 10 percent evaluation was assigned when there was less than 
the criteria required for the 30 percent rating with 
emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment.  38 C.F.R. 4.132, 
DC 9411.

A 30 percent evaluation was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  Id.

A 50 percent evaluation was for application when the ability 
to establish or maintain effective or favorable relationships 
with people was substantially impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in severe 
industrial impairment.  Id.

A 70 percent rating was assigned where the ability to 
establish and maintain effective or favorable relationships 
with people was seriously impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
pronounced impairment in the ability to obtain and retain 
employment.  Id.

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and when 
the veteran was unable to obtain or retain employment.  Id.

On February 3, 1988, the Schedule for Rating Disabilities was 
amended to read as follows:

A 10 percent evaluation was warranted for PTSD when the 
criteria was less than the criteria required for the 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, DC 9411.

A 30 percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  Id.

A 50 percent rating was warranted when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.

A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  Id. 

A 100 percent rating was warranted for PTSD when the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic and explosions of aggressive energy, resulting in 
profound retreat from mature behavior; or, the Veteran was 
demonstrably unable to obtain or retain employment.  Id. 

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". 38 C.F.R. 4.6 (1996).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

With respect to the word "definite", as the Court pointed out 
in Hood v. Brown, 4 Vet. App. 301, 303 (1993), that term is 
qualitative rather than quantitative.  However, it is 
possible to quantify the degree of impairment which would 
lead to an award at the 30 percent level.  Cox v. Brown, 6 
Vet. App. 459, 461 (1994). In a precedent opinion, dated 
November 9, 1993, the General Counsel of the Department of 
Veterans Affairs concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Department of Veterans Affairs, including the Board, is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 3.101.

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.  The pertinent provision now 
reads as follows:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, 
warrants a 10 percent rating.  38 C.F.R. § 4.130, DC 9411.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), warrants a 30 
percent rating.  Id.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.  Id.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
rating.  Id.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  Id.

The Court has indicated that the use of the term "such as" 
in the general rating formula for mental disorders in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  It is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each Veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted 
to symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

In assessing the evidence of record, the Board has considered 
the Veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
Throughout his appeal, the Veteran's GAF score has ranged 
from 55 to 60.  According to the DSM-IV, a GAF score in the 
range of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

The Board notes that VA's General Counsel has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the Veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to the former and revised regulations during the course of 
this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the Federal Circuit, when a new statute is enacted or a 
new regulation is issued while a claim is pending, VA must 
first determine whether the statute or regulation identifies 
the types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 (2004).

The RO addressed both sets of amendments in the June 2009 
SSOC.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

From October 17, 1983, to April 3, 1984, Whether the Veteran 
is Entitled to an Initial Rating Higher than 10 Percent for 
his PTSD

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected PTSD, currently evaluated as 
10 percent disabling, from October 17, 1983, to April 3, 
1984, under 38 C.F.R. § 4.132, DC 9411, which refers to 
posttraumatic stress disorder.

There are no outpatient treatment records from October 1983 
to April 1984.  A private hospital summary dated in August 
1983 (prior to the effective date of service connection) 
notes that the Veteran was admitted due to concerns he would 
attempt suicide.  It was noted that he was self employed as a 
carpenter, and was currently in the middle of divorce 
proceedings.  He became upset and intoxicated after observing 
his wife going to visit her boyfriend.  He was discharged 
from the hospital two days later.  It was noted that during 
the brief stay, all goals were met, and the crisis was 
defused.  It was stated that he suffered from a major 
affective disorder with the episode severity related to his 
present marital status, as well as unresolved grief related 
to the loss of a premature infant in 1979.  It was also noted 
that PTSD was a possibility.  

A letter dated earlier in September 1983 from Dr. A.L.T. 
notes that the Veteran was in treatment for PTSD and Major 
Depression.  He reportedly had a psychiatric hospitalization 
following acute suicidal ideation.  The Board notes that this 
letter also pertains to the status of the Veteran prior to 
the effective date of service connection.  

An opinion dated in September 2006 from Dr. A.L.T. indicates 
that he treated the Veteran for his PTSD following his August 
1983 hospitalization.  According to Dr. A.L.T., the Veteran 
was treated on an individual outpatient psychotherapy and in 
group therapy.  Dr. A.L.T. did not include specific dates of 
treatment.  Dr. A.L.T. stated that the Veteran's functioning 
improved after his hospitalization, but he continued to seek 
employment that was independent, isolated, and required 
minimal contact with others.  The Veteran also continued to 
experience difficulty with interpersonal relationships.  Dr. 
A.L.T. characterized the Veteran's GAF score around the time 
of hospitalization as being 15-20.  Following his 
hospitalization, his GAF was 55-60, indicating moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  Dr. A.L.T. indicated that over the next 
few months and years, following the hospitalization, the 
Veteran continued to struggle with trust and interpersonal 
relationships, though he always maintained an attempted 
closeness with his son.

Another opinion dated in March 2010 from Dr. A.L.T. indicates 
that if the GAF scoring had been instituted in 1983, the 
Veteran's GAF score would have been 15-20, indicating some 
danger of hurting self or others; or, occasionally fails to 
maintain minimal personal hygiene; or, gross impairment in 
communication.  Dr. A.L.T. indicated that the Veteran's PTSD 
was severe during this time period, and deteriorated to the 
point where he required further hospitalization in April 
1984.  

The only contemporaneous evidence of record during this time 
period is a report of a Compensation and Pension (C&P) 
examination by VA in February 1984.  During the examination 
the Veteran reported loss of sleep, weight loss, night 
sweats, and a preference for spending a fair amount of time 
alone, but said that he greatly enjoyed the company of his 
young son.  It was noted that he was self employed doing odd 
jobs and carpentry.  He reported earning 600 to 800 dollars 
per month.  However, he stated that he had lost 6 months over 
the past 12 months.  It was noted that he spoke of activities 
that he enjoyed being involved with.  He did not appear to be 
socially isolated, although he was separated from his wife.  
He also reported becoming progressively depressed, and having 
temper outbursts.  The Veteran also reported that he was 
self-employed.  According to the examiner, the Veteran 
related appropriately, and did not reveal any thinking 
disorder, delusions, hallucinations, or paranoid ideation.  
He further stated that the Veteran's social judgment was 
intact, and added that he was "correctly oriented."  The 
Veteran stated that he had depression that comes and goes, 
but was much milder than last summer.  Diagnoses were as 
follows:

Axis I	1.  Major depression, single 
episode, by history.
		2.  Post-traumatic stress syndrome, 
delayed, at this time, with limited 
symptomatology.
Axis II	none.
Axis III	none.
Axis IV	Psycho-social stressors within the 
last year, mild to moderate
		Best level of functioning psycho-
socially within the last year, good.

The examiner added as follows:

The patient did not seem to be grossly 
disturbed.  . . . From information given 
by the patient, it would appear that the 
patient has received effective treatment 
for a major depressive episode, in an 
individual with a background of post-
traumatic stress syndrome.  At the 
present time, however, the patient is but 
minimally to moderately impaired 
socially, and not appreciably impaired 
vocationally.  

Also of record is the VA hospital summary for the period 
dated from April to June 1984.  As noted, the Veteran has 
already been granted a 100 percent rating for that period of 
hospitalization.  In the hospital report it was noted that he 
had been occupationally impaired over the past 12 to 18 
months, doing occasional spot labor.  

In December 2009, Dr. J.B., a VA psychiatrist, reviewed the 
Veteran's entire claims file and provided a VHA medical 
opinion.  Dr. J.B. determined that, based on the lack of 
evidence of treatment for his PTSD during this time period, 
there was no reason to suggest that the severity of the 
Veteran's PTSD or level of social or industrial impairment 
was any greater than that described in the February 1984 VA 
compensation examination.

A statement of the Veteran's earnings for from the Social 
Security Administration has been presented.  The records 
reflect income in every year from 1980 through 2005.  The 
earnings in 1983 and 1984 were relatively low in comparison 
with earnings in 1982 and 1985.  The VHA opinion noted that 
in the February 1984 VA examination report the Veteran had 
attributed this to not much work being available.  

The Veteran has also presented various lay statements from 
persons recounting the symptoms he experienced over the 
years.  

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran is entitled to a 30 percent for 
his PTSD from October 17, 1983, to April 3, 1984.  The 
evidence of record shows that from October 17, 1983, to April 
3, 1984, the Veteran's PTSD was manifested by definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  

The Board further finds, however, that the PTSD did not 
result in ability to establish or maintain effective or 
favorable relationships with people being substantially 
impaired, and by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels which were so 
reduced as to result in severe industrial impairment.  The 
Board again notes that the 1983 period of hospitalization was 
prior to the effective date of service connection.  Moreover, 
the 1983 hospitalization records clearly demonstrate that the 
Veteran's impairment was primarily related to his 
deteriorating marital status rather than PTSD.  Although Dr. 
A.L.T. indicated that the Veteran's PTSD was severe during 
the time period subsequent to the hospitalization, there is 
no evidence of record (e.g., outpatient treatment records) to 
support this conclusion.  The only piece of medical evidence 
of record from this time period is the February 1984 VA 
compensation examination report in which the VA examiner 
determined that the Veteran was minimally to moderately 
impaired socially.  This does not establish that the Veteran 
had a substantial impairment in his ability to establish or 
maintain effective relationships with people during this time 
period.  Additionally, the VA examiner determined that the 
Veteran was not appreciably impaired vocationally.  The 
Veteran also indicated at this examination that he was 
currently employed.  This does not establish that the Veteran 
had a severe industrial impairment during this time period.  
The Board is of the opinion that the contemporaneous VA 
examination report of early 1984 has greater probative value 
than the statements made many years later in support of a 
claim for compensation, to include statements by the Veteran, 
by a private psychiatrist, and by various lay persons.   

The Board has also considered the Veteran's lay statements in 
support of his claim.  However, the Veteran's lay testimony, 
concerning him purportedly having symptoms warranting a 
higher rating, is unsubstantiated and, thus, probatively 
outweighed by the objective medical findings to the contrary.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See 
also 38 C.F.R. § 3.159(a)(2) and Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See, too, Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence).

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 30 percent disabled 
during the entire period at issue.

From June 1, 1984, to November 14, 2005, Whether the Veteran 
is Entitled to an Initial Rating Higher than 10 Percent for 
his PTSD

The Veteran also asserts that he is entitled to a higher 
initial rating for his service-connected PTSD, currently 
evaluated as 10 percent disabling, from June 1, 1984, to 
November 14, 2005, under 38 C.F.R. § 4.132, DC 9411, which 
refers to posttraumatic stress disorder.

Again, there are no outpatient treatment records during this 
time period pertaining to the Veteran's PTSD or mental 
health.  The Veteran also was not hospitalized during this 
period.

In March 2004, the Veteran was treated on an outpatient basis 
by the local VA Medical Center (VAMC) for an unrelated 
illness.  At that appointment, the Veteran indicated that he 
was currently employed.  The Veteran also denied loss of 
appetite, sleep disturbance, anxiety, and depression.  His 
depression screen was negative.  He was noted to be drinking 
four beers daily and occasionally wine.

An opinion dated in September 2006 from Dr. A.L.T. indicates 
that he continued to treat the Veteran for his PTSD until 
1989.  The Veteran received individual and group therapy.

At his July 2006 VA compensation examination, the Veteran 
reported that he had continued to feel depressed over the 
years, but had not been in treatment for over 10 years.

In December 2009, Dr. J.B., a VA psychiatrist, reviewed the 
Veteran's entire claims file and provided a VHA medical 
opinion.  Dr. J.B. determined that, based on the lack of 
evidence of treatment for his PTSD during this time period, 
there was no reason to suggest that the severity of the 
Veteran's PTSD symptoms or level of functioning was any 
greater than described in the few incidents above. 

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran is not entitled to a higher 
rating of 10 percent for his PTSD.  Regarding the period 
prior to the 1988 criteria change, the evidence of record 
does not establish that the Veteran had definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
considerable industrial impairment.- the requirements for the 
next higher rating of 30 percent.

Regarding the period from 1988 through 1996, the evidence 
fails to show that the Veteran had a definite impairment in 
his ability to establish or maintain effective and wholesome 
relationships with people; or, psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce a definite 
industrial impairment; or, by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks - the requirements for the next higher rating.

In addition, regarding the period since 1996, the evidence 
fails to show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events),

The evidence of record establishes that the Veteran has been 
employed during this entire time period.  His Social Security 
earnings record indicates ongoing employment.  Additionally, 
the evidence does not establish that the Veteran experienced 
any PTSD symptoms during this period.  One must also assume 
that if the Veteran was experiencing symptoms and they were 
severe, he would have sought individual or group treatment 
during this period, which, as the Veteran stated during his 
VA compensation examination, he did not for many years.  

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 10 percent disabled 
during the entire period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).



Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate the 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause 
impairment in his occupational functioning and capacity.  But 
the extent of his impairment is adequately contemplated by 
the rating criteria, which reasonably describe the effects of 
his disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, as 
the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), the disability rating, itself, is recognition 
that industrial capabilities are impaired.

There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
schedular rating assigned), suggesting the Veteran is not 
adequately compensated by the regular rating schedule.  All 
of the evaluation and treatment he has received for his PTSD 
during these time periods has been on an outpatient basis, 
not as an inpatient.  Throughout his appeal, the Veteran has 
been employed.  The Veteran has indicated that his PTSD 
sometimes limited his occupational/daily activities.  But 
this level of occupational and other impairment in his daily 
living is contemplated by the schedular ratings he already 
has.  So extra-schedular consideration is not warranted in 
this circumstance.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

From October 17, 1983, to April 3, 1984, an initial 
disability rating of 30 percent for the PTSD is granted.

From June 1, 1984, to November 14, 2005, the claim for an 
initial disability rating higher than 10 percent for the PTSD 
is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


